Campbell J.
The only error assigned in this cause is based upon the admission of parol proof of a contract for the sale of lands in the State of Illinois, there being no evidence to show what the law of that State required to make land contracts valid.
The evidence was properly admitted. A parol contract to sell lands was good at common law. It is only' made *187void by statute. If we should make auy presumption, iu the absence of evidence, as to the provisions of any foreign laws, it would be that they conform in substance to the general principles of the common law. How universally we could make such a presumption it is not necessary to- consider now. We certainly cannot presume that the Legislature of another State has adopted all of our statutes, and therefore we must have proof before we can know that they have passed any statute. This question was decided in Kermott v. Ayer 11 Mich. R. 181. See also, Whitford v. The Panama R. R. Co. 23 N. Y. 465, 468.
If the contract in question was required by the statutes of Illinois to be in writing, the statutes should have been introduced.—People v. Lambert 5 Mich. R. 349. In the absence of such proof, it was properly assumed to be valid.
The judgment must be affirmed with costs.
Cooley Oh. J. and Ohristianoy J. concurred.
Graves J. did not sit in this case.